Exhibit 10.4

 

January 6, 2020

 

Long Deng

c/o iFresh, Inc.

2-39 54th Avenue

Long Island City, NY 11101

 

Dear Mr. Deng:

 

Reference is made to the Conversion Agreement dated December 11, 2019 (the
“Agreement”), by and between you (the “Purchaser”) and iFresh, Inc. (the
“Company”). Capitalized terms used but not defined herein shall have the same
meaning as such capitalized terms have in the Agreement.

 

Upon execution of this letter agreement, Section 2 of the Agreement is hereby
amended by deleting the phrase “December 31, 2019” and replacing it with
“January 15, 2020”.

 

This letter agreement sets forth the entire agreement and understanding between
us as to the subject matter hereof and merges and supersedes all prior
discussions, agreements and understandings of any and every nature among us.
Except as set forth in this letter agreement, provisions of the Agreement which
are not inconsistent with this letter agreement shall remain in full force and
effect. This letter agreement may be executed in counterparts.

 

Very truly yours,   iFRESH, INC.       By:     Name:     Title:         Accepted
and Agreed:           Name: Long Deng  

